    9:14-cv-03699-RMG         Date Filed 04/27/20      Entry Number 114        Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION


UNITED STATES OF AMERICA et al., EX REL.
SCARLETT LUTZ and KAYLA WEBSTER,

  Plaintiffs,
                                                         C/A No. 9:14-cv-3699-RMG
       v.

LABORATORY CORPORATION OF
AMERICA HOLDINGS,

       Defendant.


                PLAINTIFFS’ MOTION TO COMPEL THE
 PRODUCTION OF DOCUMENTS FROM THIRD PARTY FLOYD CALHOUN DENT

       Plaintiffs Scarlett Lutz and Kayla Webster, by and through their undersigned counsel,

respectfully move the Court enforce their subpoena duces tecum to Floyd Calhoun (“Cal”) Dent

pursuant to Federal Rules of Civil Procedure 37 and 45. Specifically, the Court should require

Dent, within ten days of entry of its Order, to: (1) produce the documents his counsel has already

reviewed for responsiveness to Plaintiffs’ search terms and determined are non-privileged; and

(2) produce the remainder of his documents for review by Dent’s counsel on Plaintiffs’ Relativity

platform, pursuant to the terms described below.

       Dent is refusing production of important documents not on any substantive grounds, but

merely because of cost. Because Dent is a third party, Relators have pursued every reasonable

means to reduce the costs of compliance, including offering to host the documents for Dent’s

review, subject to rigorous safeguards to ensure Dent’s counsel’s exclusive access to the




                                                1
    9:14-cv-03699-RMG           Date Filed 04/27/20       Entry Number 114     Page 2 of 10




documents. Because Dent is refusing to comply with Relators’ reasonable proposal or provide any

reasonable alternative, Court intervention is required.

                                         BACKGROUND

       Dent was a principal of the now defunct BlueWave Healthcare Consultants, Inc.

(“BlueWave”). Plaintiffs filed a qui tam action against Dent; his partner, Brad Johnson; Health

Diagnostic Laboratories, Inc. (“HDL”); Latonya Mallory; Singulex, Inc.; Laboratory Corporation

of America Holdings (“LabCorp”); and others in 2014.            In the midst of the government

investigation of these entities and individuals (the “Laboratory Investigation”), the case against

LabCorp was severed from the claims against all other parties, including Dent. The claims against

all defendants besides LabCorp were then litigated before this Court (9:14-cv-230) (the

“BlueWave Litigation”). On January 31, 2018, a jury entered a verdict in the BlueWave Litigation

against Dent, Johnson, and Mallory. Dkt. No. 870. On May 23, 2018, the Court entered judgment

for more than $111 million against these individuals. Dkt. No. 910. Dent and his co-defendants

have appealed from the judgment, and the matter is now before the U.S. Court of Appeals for the

Fourth Circuit.

       On November 7, 2019, Plaintiffs’ counsel sent via email to Dent’s counsel – the same firm

that represented him in the BlueWave Litigation – a subpoena for documents directed to Dent.

Roberts Decl., ¶ 4, Exh. 2 (email chain from November 7-23, 2019). The next day, Dent’s counsel

confirmed that he accepted service. Id. The subpoena seeks documents relevant to Plaintiffs’

claims against LabCorp including:

                 Dent’s communications with LabCorp personnel;

                 documents referring to LabCorp personnel;

                 payments made to Dent by LabCorp or its alleged co-conspirators;



                                                 2
    9:14-cv-03699-RMG           Date Filed 04/27/20        Entry Number 114         Page 3 of 10




               payments made to LabCorp by Dent;

               documents relating to the medical practice for which Plaintiffs worked; and

               documents regarding key issues in this case, such as the legality of draw fees and
                phlebotomy services provided by LabCorp.

Id., ¶ 3, Exh. 1 (subpoena). These documents are important to the case because they establish the

depth of LabCorp’s relationship with, and knowledge of activities concerning, their co-

conspirators Dent and BlueWave. Dent did not then, or at any time, object to Plaintiffs’ subpoena.

        On November 20, 2019, Dent’s counsel stated that all potentially responsive documents to

the Subpoena had been produced in the BlueWave Litigation (Case No. 9:14-cv-230-RMG). Id.

Dent’s counsel further stated that the Dent’s BlueWave Litigation production was stored on a Lexis

Concordance platform; however, Dent’s license to use the platform had expired, and he was not

financially able to purchase a new license or pay for the hosting of the documents. Id. As noted

above, Dent faces a $111 million judgment from the BlueWave Litigation. According to his

counsel, while the case is on appeal, Dent must seek approval from the Court to release funds from

his bank account.1

        Dent’s counsel then sought and received an initial estimate from a company to host the

production. Id., ¶ 9. Because the quoted price was reasonable, Dent’s counsel believed that he

could use the company’s platform to begin reviewing and providing Plaintiffs with responsive

documents. Id. The company processed a fraction – less than 10%, according to counsel – of

Dent’s documents, and then in late December, it quoted Dent’s counsel a substantially higher price

than the initial estimate to process the rest of the production. Id. Dent could not afford the updated

estimate so his counsel discontinued the processing.



        1
        If the U.S. Court of Appeals for the Fourth Circuit affirms the judgment, collection of documents
from Dent is likely to become all the more difficult.
                                                   3
    9:14-cv-03699-RMG          Date Filed 04/27/20     Entry Number 114           Page 4 of 10




       In early January 2020, in an effort to reduce the financial burden of complying with their

subpoena, Plaintiffs proposed hosting Dent’s documents on their Relativity platform at no cost to

Dent or his counsel. Id., Exh. 3 (email chain from January 8-29, 2020). Under the proposal, the

parties would provide a list of agreed-on search terms, which an e-discovery technician would run

across the documents. All documents that “hit” for a search term would be released to Dent so

that his counsel could review them for privilege. Only after Dent’s counsel determined that a

document was non-privileged would it be released to Plaintiffs for review. Id.

       Counsel for Plaintiffs and Dent then collaborated to draft a confidentiality and clawback

agreement to provide an additional level of protection for Dent’s documents. Plaintiffs also

developed a list of 11 search terms focused on their allegations against LabCorp, which Dent’s

counsel agreed were acceptable. Id. But ultimately, Dent refused to accept Plaintiffs’ proposal for

a targeted no-cost search followed by counsel review for privilege because he did not trust

Plaintiffs, who had initiated the BlueWave Litigation by filing their qui tam complaint against

Dent and his company. Id., ¶ 10.

       Instead, Dent’s counsel agreed to run those search terms against the documents that had

been processed and then to review those documents for privilege. Id., Exh. 3. The parties then

continued to negotiate a resolution to permit the review and production of the remaining

documents. As part of that process, Dent’s counsel went back to the document-hosting company

with which he had negotiated in December to see if he could get a better price.

       On February 13, 2020, Dent’s counsel informed Plaintiffs’ counsel that it would cost

approximately $25,000 to process the remaining documents, an amount Dent was unable to pay.

Id., Exh. 4 (email chain from February 13 to April 6, 2020). Plaintiffs were unwilling to pay that

amount, given the availability of their Relativity platform. On February 18, 2020, with no other



                                                4
    9:14-cv-03699-RMG            Date Filed 04/27/20    Entry Number 114        Page 5 of 10




solutions apparent, Plaintiffs renewed their offer to host Dent’s documents on Relativity at no cost

to Dent. Id. He again rejected Plaintiffs’ offer because they were adverse to him in the BlueWave

Litigation. Id., ¶ 10.

        Around the same time that they had subpoenaed Dent, Plaintiffs also served a subpoena

and Touhy requests on the government for relevant documents. Id., ¶ 11. In March 2020, the

government made a production in response to the subpoena, which included documents that it had

procured from Dent, pursuant to a Civil Investigative Demand (“CID”), during the Laboratory

Investigation. Id.       To ensure that they were not unnecessarily burdening Dent, Plaintiffs

volunteered to review the government’s production to determine whether it included the

documents that they sought from Dent. Id., ¶ 12. Thus, Plaintiffs ascertained the volume of

documents that came from Dent’s CID response and the Bates number that Dent had used to mark

those documents. Id.

        On April 2, 2020, Dent’s counsel confirmed that Dent’s production in the BlueWave

Litigation was much larger and bore a different Bates prefix than the Dent-related documents

contained in the government’s production. Id., Exh. 5 (letter dated April 6, 2020), ¶ 12.

Accordingly, Plaintiffs’ counsel informed Dent’s counsel that Plaintiffs could not excuse him from

complying with the subpoena based on the government’s production, which did not include many

responsive documents for which Dent appears to be the only source. Id., ¶ 12. Plaintiffs’ counsel

asked one final time whether Dent would agree to their proposal, with all of its protections, for

hosting the documents on Relativity. Dent again declined because Plaintiffs had sued him. Id.

        Dent’s counsel also informed Plaintiffs’ counsel that he had completed his privilege review

on the portion of the production that had already been processed, and that there were responsive,

non-privileged documents ready for production. Id.



                                                 5
     9:14-cv-03699-RMG         Date Filed 04/27/20     Entry Number 114         Page 6 of 10




       On April 6, 2020, Plaintiffs’ counsel informed Dent’s counsel that they were at an impasse,

and that Plaintiffs would need to file a motion to compel. Id., Exh. 5. That same day, Dent’s

counsel responded, agreeing that a resolution was not possible without Court intervention. Id.,

Exh. 6 (email dated April 6, 2020). Dent has yet to produce any responsive documents.

       Because Plaintiffs and Dent exhausted their good-faith efforts to resolve their discovery

dispute on April 6, 2020, Plaintiffs have until April 27, 2020, to move to compel Dent’s compliance

with their subpoena under District of South Carolina Local Rule 37.01.

                                         ARGUMENT

       Where a nonparty subject to a subpoena under Federal Rule of Civil Procedure 45 fails to

comply, the Court may compel him to do so. Fed. R. Civ. P. 34(c); Fed. R. Civ. P. 45 (serving

party may “move the court for the district where compliance is required for an order compelling

production or inspection”).

       “District courts are allowed broad discretion in resolving discovery disputes.” Carefirst of

Maryland, Inc. v. Carefirst Pregnancy Centers, Inc., 334 F.3d 390, 402 (4th Cir. 2003). Here,

Plaintiffs seek an order requiring Dent to: (1) produce the documents he has already determined

are responsive to Plaintiffs’ search terms and not privileged; and (2) produce the remainder of the

documents for hosting on Plaintiffs’ Relativity platform for review by Dent’s counsel according

to the terms proposed by Plaintiffs in January 2020.

I.     DENT MUST PRODUCE THE DOCUMENTS THAT COUNSEL HAS
       DETERMINED TO BE RESPONSIVE AND NON-PRIVILEGED WITHOUT
       FURTHER DELAY.

       As noted above, a small portion of the documents in Dent’s possession, custody, or control

have been: (1) processed by a third-party vendor, (2) run against the search terms to which

Plaintiffs and Dent agreed, and (3) reviewed for privilege by Dent’s counsel. The non-privileged


                                                6
      9:14-cv-03699-RMG          Date Filed 04/27/20        Entry Number 114          Page 7 of 10




documents among that set can be produced without further review or additional cost incurred, and

there is no valid reason for Dent not to do so. They should be produced within 10 days of the

Court’s order.

II.     DENT MUST PRODUCE THE REMAINDER OF HIS DOCUMENTS FOR
        HOSTING AND REVIEW ON PLAINTIFFS’ RELATIVITY PLATFORM.

        “[T]he scope of discovery for a nonparty litigant under a subpoena duces tecum [is] the

same as the scope of a discovery request made upon a party to the action,” and “a party is entitled

to information that is relevant to a claim or defense in the matter” at issue. Smith v. United Salt

Corp., 2009 WL 2929343, at *5 (W.D. Va. Sept. 9, 2009). The issuing party need only “take

reasonable steps to avoid imposing undue burden or expense on a person subject to the subpoena.”

Fed. R. Civ. P. 45(d)(1).

        There is no dispute that Plaintiffs are entitled to the documents they seek. Dent is the only

source for these documents, and he has not objected to the subpoena on grounds of relevance,

burden, or otherwise. Fed. R. Civ. P. 45(d)(2)(B). Moreover, his counsel has represented that all

documents responsive to the subpoena in his possession, custody, or control were produced to the

government during the BlueWave Litigation. To assist Dent in isolating the documents responsive

to their subpoena, among the hundreds of thousands he produced in that case, Plaintiffs selected

LabCorp-specific search terms that Dent’s counsel agreed to run.2

        Plaintiffs have done everything possible to minimize the cost and burden associated with

Dent’s subpoena compliance. Understanding that the $111 million judgment imposed against Dent

has impacted his access to funds, Plaintiffs have offered to host his documents on their Relativity

platform at no cost to him. An e-discovery technician would run search terms (to which Plaintiffs



        2
         Indeed, he has already run these terms against a fraction of Dent’s production and has identified
non-privileged documents that could be provided to Plaintiffs immediately.
                                                    7
    9:14-cv-03699-RMG           Date Filed 04/27/20      Entry Number 114       Page 8 of 10




and Dent already have agreed) across the documents, and the documents that “hit” for responsive

terms would be batched for Dent’s counsel to conduct a privilege review. During this process,

Plaintiffs and their counsel would not have access to Dent’s documents. Only after Dent’s counsel

designated a document as responsive and non-privileged would it be released to Plaintiffs. Finally,

Plaintiffs have agreed to a clawback agreement, which would prevent Dent against the inadvertent

disclosure of privileged documents.

          This proposal goes far beyond a “reasonable step” to minimize Dent’s burden and expense

associated with compliance with Plaintiffs’ subpoena. Moreover, Dent’s reason for not agreeing

to the proposal – his apparent animus towards and mistrust of Plaintiffs based solely on the fact

that they sued him – cannot excuse him from reasonably complying with the subpoena. The Court

should require Dent to produce his documents according to Plaintiffs’ proposed terms.

                                          CONCLUSION

          For the foregoing reasons, the Court should require Dent, within ten days of entry of its

Order, to: (1) produce the documents he has already reviewed for responsiveness to Plaintiffs’

search terms and determined are non-privileged; and (2) produce the remainder of his documents

for review by Dent’s counsel on Plaintiffs’ Relativity platform according to the terms proposed

herein.



Dated: April 27, 2020                    /s/ Stacie C. Knight

                                         Stacie C. Knight
                                         (S.C. Bar No. 77968 & D.C. No. 10411)
                                         WINSTON & STRAWN LLP
                                         300 South Tyron Street, 16th Floor
                                         Charlotte, North Carolina 28202
                                         (704) 350-7700
                                         (704) 350-7800 (fax)
                                         sknight@winston.com
                                                  8
     9:14-cv-03699-RMG   Date Filed 04/27/20   Entry Number 114        Page 9 of 10




                                Thomas M. Melsheimer (Admitted Pro Hac Vice)
                                Chad B. Walker (Admitted Pro Hac Vice)
                                Katrina G. Eash (Admitted Pro Hac Vice)
                                John Michael Gaddis (Admitted Pro Hac Vice)
                                Bradley D. Ryynanen (Admitted Pro Hac Vice)
                                WINSTON & STRAWN LLP
                                2121 N. Pearl Street, Suite 900
                                Dallas, TX 75201
                                (214) 453-6500
                                (214) 453-6400 (fax)
                                tmelsheimer@winston.com
                                cbwalker@winston.com
                                keash@winston.com
                                mgaddis@winston.com
                                bryynanen@winston.com

                                Marc S. Raspanti (Admitted Pro Hac Vice)
                                Pamela Coyle Brecht (Admitted Pro Hac Vice)
                                Douglas E. Roberts (Admitted Pro Hac Vice)
                                PIETRAGALLO GORDON ALFANO
                                BOSICK & RASPANTI, LLP
                                1818 Market Street, Suite 3402
                                Philadelphia, PA 19103
                                Telephone: (215) 320-6200
                                Facsimile: (215) 754-5191
                                MSR@Pietragallo.com
                                PCB@Pietragallo.com
                                DER@Pietragallo.com

                                Attorneys for Plaintiffs Scarlett Lutz and Kayla Webster

5189903v6




                                        9
   9:14-cv-03699-RMG          Date Filed 04/27/20     Entry Number 114        Page 10 of 10




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically
and will be served on all counsel of record via CM/ECF on April 27, 2020. Further, a copy has
been served by U.S. mail and email upon:

               Christopher M. Kovach, Esquire
               Barnwell Whaley Patterson & Helms, LLC
               288 Meeting Street
               Charleston, SC 29401
               ckovach@barnwell-whaley.com

               Counsel for Floyd Calhoun Dent


                                                    /s/ Stacie C. Knight
                                                    Stacie C. Knight




                                                1
